t c memo united_states tax_court marion goldin petitioner v commissioner of internal revenue respondent docket no filed date marion goldin pro_se taylor cortright for respondent memorandum findings_of_fact and opinion colvin judge respondent determined inter alia that petitioner’s claim for a refund of tax paid for and based on her claim for relief from joint liability for tax under sec_6015 for and was not timely petitioner filed a petition under sec_6015 seeking review of that determination the sole issue for decision is whether petitioner’s claim for a refund of tax paid for and was timely we hold that it was not section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner resided in washington d c when she filed the petition in this case in petitioner was a producer for american broadcasting co inc she earned dollar_figure as a salaried employee in she was also a salaried employee in petitioner’s husband was a tax attorney he invested in robotics a tax_shelter in petitioner and her husband filed joint returns for and in which they reported losses and credits from robotics robotics items gave rise to deficiencies for and all of which were attributable solely to petitioner’s husband petitioner’s husband died on date in light of our conclusion we need not decide whether petitioner qualifies for equitable relief from joint liability under sec_6015 b respondent’s assessment of tax for and relating to robotics and petitioner’s payment of tax and letters to respondent relating to those taxes on date respondent assessed tax of dollar_figure and interest of dollar_figure for and tax of dollar_figure and interest of dollar_figure for on a date not stated in the record but before date petitioner received notices of amounts due of dollar_figure for and dollar_figure for on date petitioner sent a letter to respondent’s appeals officer which reads as follows thank you for being available to take my phone call earlier today and for your quick recall of my late husband norman goldin as well as that albatross robotics development association as i informed you norman died suddenly in september of and his death is something i have still not recovered from i knew about robotics only from his brief characterizations of the problems it was causing and of his similarly brief descriptions of conversations and correspondence with you and others at the irs it had clearly turned into a nightmare while he was alive but i was comforted by the fact that he was handling it had it under control and had apparently prior to his death come to a final settlement with the irs on all the complex and convoluted issues involved that belief was further reinforced by papers i received following his passing which indicated that a o corrected balance existed i believe i received these notices in march of just six months after norman’s death and literally just days after my mother died also in march of of small comfort but comfort nonetheless in the midst of all these tragedies was the knowledge that at least i didn’t have to deal with robotics that norman had handled it as he had handled so much else while he was alive so you can imagine my horror when i opened my mail this past friday and again on saturday and found the enclosed notice s of tax due on federal tax_return s of dollar_figure and dollar_figure all i could conclude was that robotics had once again reared its ugly head although that is impossible for me to believe after the huge amounts we have already paid to the irs and the state of maryland for this investment and after all the hours and sweat and no doubt tears that norman goldin spent in working with you and other members of the irs to achieve a fair equitable and final settlement as i told you in our telephone conversation in trying to review the files last sunday they might as well have been written in greek deciphering them is beyond my ability nor do i have any professional to turn to no accountant or attorney handled this matter for us personally norman assumed sole responsibility for working out this mess and now that he is gone i don’t know what to do or where to turn to begin to resolve what has surely been assessed in error i wait anxiously to hear from you and trust that we will be able to resolve this in a fair and speedy fashion on date petitioner paid dollar_figure of tax for on date petitioner paid tax of dollar_figure for on date terrance l kohl kohl petitioner’s certified_public_accountant sent a letter to respondent which reads as follows i was just recently retained by the late mr goldin’s widow mrs marion f goldin concerning this tax matter tax_year in question a quick review of the situation indicates that according to irs notice of tax_deficiency dated date shows dollar_figure however your notice of date number cp shows dollar_figure would you please explain the difference it is also my understanding that mrs goldin paid the actual tax billed by irs during the first week of date i look forward to your explanation and appreciate your assistance in clearing her file on date respondent assessed an accuracy-related_penalty for substantial_valuation_misstatement under sec_6662 of dollar_figure for on date in response to a notice that petitioner owed dollar_figure in interest for petitioner wrote to respondent as follows i have no idea what this is all about no notice was enclosed i have already been assessed paid additional tax penalty of almost dollar_figure what else can you possibly want to extract from me my dead husband i am enclosing a copy of all the actions taken on this account since surely this latest assessment is redundant in error thank you on date petitioner paid interest of dollar_figure for and dollar_figure for on date kohl sent a letter kohl’s date letter to respondent which reads as follows i have discovered after a careful and detailed review of your audit findings and billings of additional tax and interest that the additional tax due was computed without the benefit of income_averaging this resulted in a reduction of tax in the amount of dollar_figure tax computed by irs tax computed by income_averaging tax reduction dollar_figure big_number dollar_figure this consequently causes a reduction in the interest billing of approximately dollar_figure these findings create concern about the accuracy of the and tax billings would you please recompute these two years considering the impact of income_averaging enclosed are the following supporting schedules review of tax_year schedule g income_averaging - recomputed copy of irs detailed interest calculation adjusted for affect sic of tax reduction copy of form_1040 page as originally filed for years review of tax_year reflecting disallowance of robotics and schedule a business deductions there appears to be some confusion about whether or not the schedule a business deduction disallowance was included in the tax_deficiency billed it was included as proven by schedule please review the data enclosed and adjust your billings accordingly if i can be of any assistance in concluding this matter please do not hesitate to contact me please consider the taxpayer’s position mrs goldin has been widowed for the past several years and extremely flustrated sic by this entire mess c petitioner’s request for relief from joint liability for on date petitioner filed a form_8857 request for innocent spouse relief for tax years in the form_8857 petitioner requested relief from joint liability under sec_6015 she included a request for refund of tax paid for relating to robotics by letter dated date respondent’s district_director told petitioner that she was entitled to relief under sec_6015 for all amounts owed as of date but that her request for refund was untimely by letter to respondent’s appeals officer dated date petitioner told respondent that she disagreed with respondent’s conclusion because it meant she was not entitled to a refund on date petitioner faxed copies of her date letter and kohl’s date letter to respondent’s appeals officer by letter to respondent’s appeals officer dated date petitioner said that she did not understand why she was not entitled to a refund by letter to respondent’s appeals officer dated date petitioner withdrew her claims under sec_6015 for and respondent determined on date that petitioner is entitled to relief under sec_6015 in the amount of tax owed as of date dollar_figure for and dollar_figure for is not entitled to equitable relief under sec_6015 for and and is not entitled to a refund for and because her request for a refund was not timely petitioner timely filed a petition and an amended petition in which she seeks review of respondent’s determination a petitioner’s contentions opinion petitioner contends that it is inequitable to hold her jointly liable for tax she paid before date that is attributable to her deceased husband’s interest in robotics for and and that she is entitled to relief from joint liability for tax under sec_6015 the relief that petitioner requests is a refund of dollar_figure for and dollar_figure for an informal refund claim must have a written component that gives the commissioner sufficient notice of the fact that the taxpayer believes he or she has been erroneously subjected to tax and that a refund is sought for a certain year or years 325_us_293 314_us_186 650_f2d_1178 558_f2d_596 442_f2d_371 am radiator standard sanitary corp v united_states ct_cl 318_f2d_915 32_fedclaims_636 b whether letters petitioner and kohl sent to respondent before date constitute a claim_for_refund of taxes petitioner paid relating to robotics petitioner contends that various letters she and kohl sent to respondent before date made clear that robotics was her husband’s investment that she did not know anything about robotics that she was requesting a refund of tax paid for and attributable to robotics and that those letters constitute a proper claim_for_refund of and taxes paid relating to robotics giving petitioner the benefit of the doubt we read petitioner’s pre-date letters as voicing some of the elements required for sec_6015 relief however those letters did not and could not give respondent sufficient notice that petitioner sought a refund for and under sec_6015 because those letters were sent to respondent long before sec_6015 was enacted on date see 120_tc_137 the taxpayer’s tax returns filed on or before date could not adequately notify the commissioner of the basis for the taxpayer’s refund claim because they were filed before sec_6015 was enacted bartman v commissioner tcmemo_2004_93 under former sec_6013 repealed in internal_revenue_service restructuring and reform act of rra publaw_105_206 e 112_stat_734 a claim in the tax_court for relief from joint liability was an affirmative defense in a deficiency proceeding former sec_6013 did not allow us to grant relief to a taxpayer such as petitioner who filed a stand-alone petition ie one not related to a deficiency proceeding see brown v commissioner tcmemo_2002_187 thus we are unable to grant relief to petitioner for and under sec_6013 because her pre-date letters were not part of a deficiency case in this court respondent concedes that kohl’s date letter is a claim for an dollar_figure refund for based on income_averaging kohl’s date letter discussed only income_averaging for it is not a claim_for_refund of taxes based on sec_6015 we conclude that letters petitioner and kohl sent to respondent before date do not constitute a claim_for_refund of taxes paid for and based on sec_6015 c whether letters petitioner sent to respondent after date were timely refund claims for taxes she paid relating to robotics for and time limits for refund claims under sec_6015 a taxpayer may be entitled to a refund if relief is granted under sec_6015 sec_6015 the time limits for requesting a refund provided by sec_6511 apply to refunds sought under sec_6015 sec_6015 we next consider whether the letters petitioner sent to respondent after date constitute a timely refund claim under sec_6511 a taxpayer may obtain a refund of overpaid tax if he or she files a claim_for_refund within years from the time the return was filed or years from the time the tax was paid whichever is later sec_6511 petitioner paid tax of dollar_figure for on date and dollar_figure for on date and interest of dollar_figure for and dollar_figure for on date thus petitioner had until date to file a claim_for_refund of tax until date to file a claim_for_refund of tax and until date to file a claim_for_refund of interest for and sec_6511 petitioner’s request for relief under sec_6015 sec_6015 was enacted in rra sec_3201 petitioner filed form_8857 on date in which she sought a refund of tax paid for and related to robotics date is after the date for petitioner to timely request a refund of tax or interest for and petitioner contends that the form_8857 is a timely refund claim because it is an amendment to the letters petitioner and kohl sent to respondent before date we disagree a claim relates back to ie is considered to be part of a prior timely request if the taxpayer raises no new grounds for relief in the later claim 302_us_517 the only ground for refund stated in kohl’s date letter is income_averaging for as discussed above at paragraph b petitioner’s and kohl’s pre- date letters did not adequately notify respondent that the basis of petitioner’s claim_for_refund for and was sec_6015 or raise a cognizable claim_for_refund under former sec_6013 thus petitioner’s post-date refund claim based on sec_6015 does not relate back to petitioner’s and kohl’s pre-date letters our conclusion is consistent with the conclusion of a district_court which held that an untimely tax_refund claim under sec_6511 for relief from joint liability under sec_6015 did not relate back to a timely refund claim for a capital_loss deduction 218_frd_677 s d cal the taxpayer in choate filed joint returns for and taxes for those years were paid in full on date on date the taxpayer filed a refund claim for based on a capital_loss the commissioner allowed the claim on date the taxpayer sought an additional refund by filing a claim for relief from joint liability under sec_6015 for the commissioner disallowed the additional refund claim because it was not timely filed under sec_6511 the district_court said that the later claim was not an amendment to the original claim because it would have required examination of matters not germane to the original claim id pincite the district_court held that it lacked jurisdiction over the taxpayer’s claim for relief id petitioner contends that the holding in choate that the claimed amendment to the taxpayer’s refund claim was untimely does not apply here because of the following differences between this case and choate a the taxpayer in choate actually received a refund but she has not b the taxpayer in choate was not granted relief under sec_6015 but she was c jurisdiction was at issue in choate but not here d the taxpayer in choate argued that his refund claim for sec_6015 relief was an amendment to a prior claim but petitioner does not so contend e the taxpayer and his spouse in choate were divorced whereas petitioner was widowed and f the taxpayer in choate tried to mix business activities of his former wife with unrelated capital losses on real_estate whereas petitioner’s sole issue and reason for her refund claim is that her husband was solely responsible for the tax we disagree that any of these differences causes petitioner’s refund claim under sec_6015 to relate back to kohl’s date letter or the other letters sent before date discussed above see united_states v andrews supra petitioner wrote to respondent on date and date to appeal the denial of her request for refund under sec_6015 these letters are no more a timely refund claim than was petitioner’s request for relief under sec_6015 petitioner relies on washington v commissioner t c pincite the taxpayer in washington wrote a letter to a revenue_officer on date stating that the tax_liability was attributable to her former husband and that garnishment of her wages would cause her financial hardship and requesting that her account be placed in an uncollectible status and that penalties and interest assessed against her be abated id pincite the taxpayer wrote another letter to the revenue_agent on date stating that she was current with her filing obligations and that garnishment of her wages would cause serious financial hardship and asking that she be relieved of the tax_liability id pincite we treated the date and date letters as a request for relief under sec_6015 because of the ongoing nature of the taxpayer’s request and the closeness in time of the date letter to the date enactment_date of sec_6015 id thus we held that the taxpayer was entitled to a refund of those payments of tax applied to the liability within years of her refund request id pincite petitioner contends that her request for relief under sec_6015 is timely under washington we disagree unlike the taxpayer in washington petitioner did not make a timely request for a refund under sec_6015 we conclude that washington is distinguishable and does not control this case d whether time limits provided in sec_6511 apply in this case petitioner points out that the time for her to request a refund under sec_6511 had expired before sec_6015 was enacted on the basis of this fact petitioner contends that the time limits provided in sec_6511 should not apply in this case we disagree relief provisions typically include an effective date before which relief is not available see eg 121_tc_43 washington v commissioner supra pincite congress set a cutoff date for claims for relief under sec_6015 115_tc_582 affd 21_fedappx_160 4th cir the time limits under sec_6511 apply to requests for refund under sec_6015 sec_6015 thus refunds under sec_6015 are not available if not timely under sec_6511 washington v commissioner supra pincite to reflect the foregoing decision will be entered for respondent
